 

 

Picture 1 [cvgw20161031ex104982ef4001.jpg]

Exhibit 10.49

 

STANDARD OFFER, AGREEMENT AND ESCROW

INSTRUCTIONS FOR PURCHASE OF REAL ESTATE

(Non-Residential)

AIR Commercial Real Estate Association

 

 

 

 

 

 

December 14, 2016

 

 

(Date for Reference Purposes)

 

1.  Buyer.

1.1   Pac West Group Inc. and/or Assignee, (“Buyer”) hereby offers to purchase
the real property, hereinafter described, from the owner thereof (“Seller”)
(collectively, the “Parties” or individually, a “Party”), through an escrow
("Escrow") to on or before March 8, 2017, (“Expected Closing Date”) to be held
by First American Title-Phyllis Chambers  (“Escrow Holder”) whose address is 777
So. Figueroa Street, 4th Floor, Los Angeles, CA 90017, Phone No. (213) 271 -
1720, Facsimile No. (714) 361 - 3595 upon the terms and conditions set forth in
this agreement ("Agreement”).  Buyer shall have the right to assign Buyer’s
rights hereunder, but any such assignment shall not relieve Buyer of Buyer's
obligations herein unless Seller expressly releases Buyer.

1.2   The term “Date of Agreement” as used herein shall be the date when by
execution and delivery (as defined in paragraph 20.2) of this document or a
subsequent counteroffer thereto, Buyer and Seller have reached agreement in
writing whereby Seller agrees to sell, and Buyer agrees to purchase, the
Property upon terms accepted by both Parties.

2.  Property.

2.1   The real property (“Property”) that is the subject of this offer consists
of (insert a brief physical description) An approximately 64, 678 SF industrial
facility on approximately 7.24 acres. is located in the City of Temecula, County
of Riverside, State of California, is commonly known by the street address of
28410 Vincent Morage Drive,  Temecula, CA and is legally described as: to be
supplied by First American Title Co. in Escrow

(APN: 921 – 281 – 018 – 8 ).

2.2   If the legal description of the Property is not complete or is inaccurate,
this Agreement shall not be invalid and the legal description shall be completed
or corrected to meet the requirements of First  American Title Company (“Title
Company”), which shall issue the title policy hereinafter described.

2.3  The Property includes, at no additional cost to Buyer, the permanent
improvements thereon, including those items which pursuant to applicable law are
a part of the property, as well as the following items, if any, owned by Seller
and at present located on the Property: electrical distribution systems (power
panel, bus ducting, conduits, disconnects, lighting fixtures); telephone
distribution systems (lines, jacks and connections only); space healers;
heating, ventilating, air conditioning equipment (“HVAC”); air lines; fire
sprinkler systems; security and fire detection systems; carpets;

 

 

 

 

(collectively, the “Improvements”).

 

2.4  The fire sprinkler monitor: ☐ is owned by Seller and included in the
Purchase Price, ☐ is leased by Seller, and Buyer will need to negotiate a new
lease with the fire monitoring company, ☑ ownership will be determined during
Escrow, or ☐ there is no fire sprinkler monitor.

2.5  Except as provided in Paragraph 2.3 the Purchase Price does not include
Seller’s personal property, furniture and furnishings, and F.F.&E. listed on
Exhibit “A” attached hereto all of which shall be removed by Seller as provided
in paragraph 30.

3.  Purchase Price.

3.1  The purchase price (“Purchase Price”) to be paid by Buyer to Seller for the
Property shall be $6,600,000.00, payable all in cash at closing:

Total Purchase Price:

$6,600,000.00





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 1 of 22

--------------------------------------------------------------------------------

 



3.2  If Buyer is taking title to the Property subject to, or assuming, an
Existing Deed of Trust and such deed of trust permits the beneficiary to demand
payment of fees including, but not limited to, points, processing fees, and
appraisal fees as a condition to the transfer of the Property. Buyer agrees to
pay such fees up to a maximum of 1.5% of the unpaid principal balance of the
applicable Existing Note.

4.  Deposits.

4.1 ☑ Buyer has delivered to Broker a check in the sum of $100,000.00, payable
to Escrow Holder, to be delivered by Broker to Escrow Holder within 2 or
            business days after both Parties have executed this Agreement and
the executed Agreement has been delivered to Escrow Holder, or ☐ within 2 or
            business days after both Parties have executed this Agreement and
the executed Agreement has been delivered to Escrow Holder Buyer shall deliver
to Escrow Holder a check in the sum of $                             . If said
check is not received by Escrow Holder within said time period then Seller may
elect to unilaterally terminate this transaction by giving written notice of
such election to Escrow Holder whereupon neither Party shall have any further
liability to the other under this Agreement.  Should Buyer and Seller not enter
into an agreement for purchase and sale, Buyer’s check or funds shall, upon
request by Buyer, be promptly returned to Buyer.

4.3  Escrow Holder shall deposit the funds deposited with it by Buyer pursuant
to paragraphs 4.1 and 4.2 (collectively the “Deposit”), in a State or Federally
chartered bank in an interest bearing account whose term is appropriate and
consistent with the timing requirements of this transaction. The interest
therefrom shall accrue to the benefit of Buyer, who hereby acknowledges that
there may be penalties or interest forfeitures if the applicable instrument is
redeemed prior to its specified maturity.  Buyer’s Federal Tax Identification
Number is to be supplied in Escrow.

NOTE: Such interest bearing account cannot be opened until Buyer’s Federal Tax
Identification Number is provided.

4.4  Notwithstanding the foregoing, within 5 days after Escrow Holder receives
the monies described in paragraph 4.1 above, Escrow Holder shall release $100 of
said monies to Seller as and for independent consideration for Seller’s
execution of this Agreement and the granting of the contingency period to Buyer
as herein provided.  Such independent consideration is non-refundable to Buyer
but shall be credited to the Purchase Price in the event that the purchase of
the Property is completed.

4.5  Upon waiver of all of Buyer's contingencies the Deposit shall become
non-refundable but applicable to the Purchase Price except in the event of a
Seller breach.

7.  Real Estate Brokers.

7.1  The following real estate broker(s) (“Brokers”) and brokerage relationships
exist in this transaction and are consented to by the Parties (check the
applicable boxes):

 

 

 

 

☑

Kevin Kelly – CBRE

   

represents Seller exclusively (“Seller’s Broker”);

 

 

 

 

☑

ROB Gunness – CBRE

 

represents Buyer exclusively (“Buyer’s Broker”); or

 

 

 

 

☐

 

 

represents both Seller and Buyer (“Dual Agency”).

 

The Parties acknowledge that other than the Brokers listed above, there are no
other brokers representing the Parties or due any fees and/or commissions under
this Agreement See paragraph 24 regarding the nature of a real estate agency
relationship. Buyer shall use the service of Buyer’s Broker exclusively in
connection with any and all negotiations and offers with respect to the Property
for a period of 1 year from the date inserted for reference purposes at the top
of page 1.

7.2  Buyer and Seller each represent and warrant to the other that he/she/it has
had no dealings with any person, firm, broker or finder in connection with the
negotiation of this Agreement and/or the consummation of the purchase and sale
contemplated herein, other than the Brokers named in paragraph 7.1, and no
broker or other person, firm or entity, other than said Brokers is/are entitled
to any commission or finder’s fee in connection with this transaction as the
result of any dealings or acts of such Party. Buyer and Seller do each hereby
agree to indemnify, defend, protect and hold the other harmless from and against
any costs, expenses or liability for compensation, commission or charges which
may be claimed by any broker, finder or other similar party, other than said
named Brokers by reason of any dealings of act or the indemnifying Party.





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 2 of 22

--------------------------------------------------------------------------------

 



8.  Escrow and Closing.

8.1   Upon acceptance hereof by Seller, this Agreement, including any
counteroffers incorporated herein by the Parties, shall constitute not only the
agreement of purchase and sale between Buyer and Seller, but also instructions
to Escrow Holder for the consummation of the Agreement through the Escrow.
Escrow Holder shall not prepare any further escrow instructions restating or
amending the Agreement unless specifically so instructed by the Parties or a
Broker herein. Subject to the reasonable approval of the Parties, Escrow Holder
may, however, include its standard general escrow provisions. In the event that
there is any conflict between the provisions of the Agreement and the provisions
of any additional escrow instructions the provisions of the Agreement shall
prevail as to the Parties and the Escrow Holder.

8.2   As soon as practical after the receipt of this Agreement and any relevant
counteroffers, Escrow Holder shall ascertain the Date of Agreement as defined in
paragraphs 1.2 and 20.2 and advise the Parties and Brokers, in writing, of the
date ascertained.

8.3   Escrow Holder is hereby authorized and instructed to conduct the Escrow in
accordance with this Agreement, applicable law and custom and practice of the
community in which Escrow Holder is located, including any reporting
requirements of the Internal Revenue Code. In the event of a conflict between
the Jaw of the state where the Property is located and the law of the state
where the Escrow Holder Is located, the law of the state where the Property is
located shall prevail.

8.4   Subject to satisfaction of the contingencies herein described, Escrow
Holder shall close this escrow (the “Closing”) by recording a general warranty
deed (a grant deed in California) and the other documents required to be
recorded, and by disbursing the funds and documents in accordance with this
Agreement.

8.5   Buyer and Seller shall each pay one-half of the Escrow Holder’s charges
and Seller shall pay the usual recording fees and any required documentary
transfer taxes. Seller shall pay the premium for a standard coverage owner's or
joint protection policy of title insurance.  (See also paragraph 11)

8.6   Escrow Holder shall verify that all of Buyer's contingencies have been
satisfied or waived prior to Closing. The matters contained in paragraphs 9.1
subparagraphs (b), (c), (d), (e), (g), (i), (n), and (c), 9.4, 12, 13, 14, 16,
18, 20, 21, 22, and 24 are, however, matters of agreement between the Parties
only and are not Instructions to Escrow Holder.

8.7   If this transaction is terminated for non-satisfaction and non-waiver of a
Buyer's Contingency, as defined in paragraph 9.2, then neither of the Parties
shall thereafter have any liability to the other under this Agreement, except to
the extent of a breach of any affirmative covenant or warranty in this
Agreement. In the event of such termination, Buyer shall, subject to the
provisions of paragraph 8.10, be promptly refunded all funds deposited by Buyer
with Escrow Holder, less only the $100 provided for in paragraph 4.4 and the
Title Company and Escrow Holder cancellation fees and costs, all of which shall
be Buyer's obligation. If this transaction is terminated as a result of Seller's
breach of this Agreement then Seller shall pay the Title Company end Escrow
Holder cancellation fees and costs.

8.8   The Closing shall occur on the Expected Closing Date, as soon as the
Escrow is in condition for Closing the Closing does not occur by the Expected
Closing Date and said Date is not extended by mutual instructions of the
Parties, a Party not then in default under this Agreement may notify the other
Party, Escrow Holder, and Brokers, the Escrow shall be deemed terminated without
further notice or instructions.

8.9   Except as otherwise provided herein, the termination of Escrow shall not
relieve or release either Party from any obligation to pay Escrow Holder's fees
and costs or constitute a waiver, release or discharge of any breach or default
that has occurred in the performance of the obligations, agreements, covenants
or warranties contained therein.

8.10  If this sale of the Property is not consummated for any reason other than
Seller’s breach or default, then at Seller's request, and as a condition to any
obligation to return Buyer's deposit (see paragraph 21), Buyer shall within 5
days after written request deliver to Seller, at no charge, copies of all
surveys, engineering studies, soil reports, maps, master plans, feasibility
studies and other similar items prepared by or for Buyer that pertain to the
Property. Provided, however, that Buyer shall not be required to deliver any
such report if the written contract which Buyer entered into with the consultant
who prepared such report specifically forbids the dissemination of the report to
others.





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 3 of 22

--------------------------------------------------------------------------------

 



 

9.  Contingencies to Closing.

9.1   The Closing of this transaction is contingent upon the satisfaction or
waiver of the following contingencies. IF BUYER FAILS TO NOTIFY ESCROW HOLDER,
IN WRITING, OF THE DISAPPROVAL OF ANY OF SAID CONTINGENCIES WITHIN THE TIME
SPECIFIED THEREIN, IT SHALL BE CONCLUSIVELY PRESUMED THAT BUYER HAS APPROVED
SUCH ITEM, MATIER OR DOCUMENT. Buyer’s conditional approval shall constitute
disapproval, unless provision is made by the Seller within the time specified
therefore by the Buyer in such conditional approval or by this Agreement,
whichever is later, for the satisfaction or the condition imposed by the Buyer.
Escrow Holder shall promptly provide all Parties with copies of any written
disapproval or conditional approval which it receives. With regard to
subparagraphs (a) through (m) the pre-printed time periods shall control unless
a different number of days is inserted in the spaces provided.

(a)  Disclosure. Seller shall make to Buyer through Escrow, all of the
applicable disclosures required by law (See AIR Commercial Real Estate
Association (“AIR") standard form entitled "Seller's Mandatory Disclosure
Statement”) and provide Buyer with a completed Property Information Sheet
(“Property Information Sheet”) concerning the Property, duly executed by or on
behalf of Seller in the current form or equivalent to that published by the AIR
within   5   days from Opening of Escrow. Buyer has 10 days from the receipt of
said disclosures to approve or disapprove the matters disclosed.

(b)  Physical Inspection. Buyer has until 5:00 p.m. February 6, 2017 to satisfy
itself with regard to the physical aspects and size of the Property.

(c)  Hazardous Substance Conditions Report. Buyer has until 5:00 p.m. February
6, 2017 to satisfy itself with regard to the environmental aspects of the
Property. Seller recommends that Buyer obtain a Hazardous Substance Conditions
Report concerning the Property and relevant adjoining properties. Any such
report shall be paid for by Buyer. A “Hazardous Substance” for purposes of this
Agreement is defined as any substance whose nature and/or quantity of existence)
use, manufacture, disposal or effect, render it subject to Federal, state or
local regulation, investigation, remediation or removal as potentially injurious
to public health or welfare.  A “Hazardous Substance Condition" for purposes of
this Agreement is defined as the existence on. under or relevantly adjacent to
the Property of a Hazardous Substance that would require remediation and/or
removal under applicable Federal, state or local law.

(d)  Soil Inspection. Buyer has until 5:00 p.m. February 6, 2017 to satisfy
itself with regard to the condition of the soils on the Property. Seller
recommends that Buyer obtain a soil test report. Any such report shall be paid
for by Buyer. Seller shall provide Buyer copies of any soils report that Seller
may have within 10 days of the Date of Agreement.

(e)  Governmental Approvals. Buyer has until 5:00 p.m. February 6, 2017 to
satisfy itself with regard to approvals and permits from governmental agencies
or departments which have or  may have jurisdiction over the Property and which
Buyer deems necessary or desirable in connection with its intended use of the
Property, including, but not limited to, permits and approvals required with
respect to zoning, planning, building and safety, fire, police, handicapped and
Americans with Disabilities Act requirements, transportation and environmental
matters.

(f)  Conditions of Title. Escrow Holder shall cause a current commitment for
title insurance (“Title Commitment”) concerning the Property issued by the Title
Company, as well as legible copies of all documents referred to in the Title
Commitment (“Underlying Documents”), and a scaled and dimensioned plot showing
the location of any easements to be delivered to Buyer within 10 days following
Opening of Escrow. Buyer has 10 days from the receipt of the Title Commitment,
the Underlying Documents and the plot plan to satisfy itself with regard to the
condition of title. The disapproval by Buyer of any monetary encumbrance, which
by the terms of this Agreement is not to remain against the Property after the
Closing, shall not be considered a failure of this contingency, as Seller shall
have the obligation, at Seller’s expense, to satisfy and remove such disapproved
monetary encumbrance at or before the Closing.

(g)  Survey. Buyer has until 5:00 p.m. February 6, 2017 to satisfy itself with
regard to any ALTA title supplement based upon a survey prepared to American
Land Title Association (“ALTA”) standards for an owner’s policy by a licensed
surveyor, showing the legal description and boundary lines of the Property, any
easements of record and any improvements, poles, structures and things located
within 10 feet of either side of the Property boundary lines. Any such survey
shall be prepared at Buyer's direction and expense. If Buyer has obtained a
survey and approved the ALTA title supplement, Buyer may elect within the period
allowed for Buyer’s approval of a survey to have an ALTA extended coverage
owner’s form of title policy, in which event Buyer shall pay any additional
premium attributable thereto.





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 4 of 22

--------------------------------------------------------------------------------

 



 

(h)  Existing Leases and Tenancy Statements. Seller shall within   5   days
following the Opening of Escrow provide both Buyer and Escrow Holder with
legible copies of all leases, subleases or rental arrangements (collectively,
“Existing Leases”) affecting the Property, and with a tenancy statement
(“Estoppel Certificate”) in the latest form or equivalent to that published by
the AIR, executed by Seller and/or each tenant and subtenant of the Property.
Seller shall use its best efforts to have each tenant complete and execute an
Estoppel Certificate. If any tenant falls or refuses to provide an Estoppel
Certificate then Seller shall complete and execute an Estoppel Certificate for
that tenancy. Buyer has 10 days from the receipt of said Existing Leases and
Estoppel Certificates to satisfy itself with regard to the Existing Leases and
any other tenancy issues.

(i)  Owner's Association. Seller shall   5   days following the Opening of
Escrow provide Buyer with a statement and transfer package from any owner's
association servicing the Property. Such transfer package shall at a minimum
include: copies of the association's bylaws, articles of Incorporation, current
budget and financial statement. Buyer has 10 days from the receipt of such
documents to satisfy itself with regard to the association.

(j)  Other Agreements. Seller shall within   5   days following the Opening of
Escrow provide Buyer with legible copies of all other agreements (“Other
Agreements”) known to Seller that will affect the Property after Closing. Buyer
has 10 days from the receipt of said Other Agreements to satisfy itself with
regard to such Agreements.

(k)  The Buyer shall have the ability to conduct any non-Invasive Investigations
and due diligence regarding the Property for Buyers Intended use and development
that Buyer deems Important in its discretion, and Buyer shall have the right
prior to 5.00 p.m. on February 6, 2017, to satisfy itself with regards to such
Investigations.

(m) Personal Property. In the event that any personal property is included in
the Purchase Price, Buyer has until 5:00 p.m. February 6, 2016 to satisfy itself
with regard to the title condition of such personal property. Seller recommends
that Buyer obtain a UCC-1 report. Any such report shall be paid for by Buyer.
Seller shall provide Buyer copies of any liens or encumbrances affecting such
personal property that it is aware of within   5   days following the Opening of
Escrow.

(n)  Destruction, Damage or Loss. Subsequent to the Date of Agreement and prior
to Closing there shall not have occurred a destruction, or damage or loss to,
the Property or any portion thereof, from any cause whatsoever, which would cost
more than $10,000.00 to repair or cure. If the cost of repair or cure is
$10,000.00 or less, Seller shall repair or cure the loss prior to the Closing.
Buyer shall have the option, within 10 days after receipt of written notice of a
loss costing more than $10,000.00 to repair or cure, to either terminate this
Agreement or to purchase the Property notwithstanding such loss, but without
deduction or offset against the Purchase Price. If the cost to repair or cure is
more than $10,000.00, and Buyer does not elect to terminate this Agreement,
Buyer shall be entitled to any insurance proceeds applicable to such loss.
Unless otherwise notified in writing, Escrow Holder shall assume no such
destruction, damage or loss has occurred prior to Closing.

(o)  Material Change. Buyer shall have 10 days following receipt of written
notice of a Material Change within which to satisfy itself with regard to such
change. "Material Change" shall mean a substantial adverse change in the use,
occupancy, tenants, title, or condition of the Property that occurs after the
date of this offer and prior to the Closing. Unless otherwise notified in
writing, Escrow Holder shall assume that no Material Change has occurred prior
to the Closing.

(p)  Seller Performance. The delivery of all documents and the due performance
by Seller of each and every undertaking and agreement to be performed by Seller
under this Agreement.

9.2   All of the contingencies specified in subparagraphs (a) through (m) of
paragraph 9.1 are for the benefit or, and may be waived by, Buyer, and may be
elsewhere herein referred to as “Buyer's Contingencies." 

9.3   If any of Buyer's Contingencies or any other matter subject to Buyer's
approval is disapproved as provided for herein in a timely manner ("Disapproved
Item"), Seller shall have the right within 10 days following the receipt of
notice of Buyer’s disapproval to elect to cure such Disapproved item prior to
the Expected Closing Date (“Seller's Election”). Seller's failure to give to
Buyer within such period, written notice of Seller's commitment to cure such
Disapproved Item on or before the Expected Closing Date shall be conclusively
presumed to be Seller's Election not to cure such Disapproved Item. If Seller
elects, either by written notice or failure to give written notice, not to cure
a Disapproved Item, Buyer shall have the right, within 10 days after Seller's
Election to either accept title to the Property subject to such Disapproved
Item, or to terminate this Agreement. Buyer’s failure to notify Seller in
writing of Buyer's election to accept title to the Property subject to the
Disapproved Item without deduction or offset shall constitute Buyer's election
to terminate this Agreement. The above time periods only apply once for each
Disapproved Item. Unless expressly provided otherwise herein, Seller’s right to
cure shall not apply to the remediation of Hazardous Substance Conditions.
Unless the Parties mutually instruct otherwise, if the time periods for the
satisfaction of contingencies or for Seller’s and Buyer’s elections would expire
on a date after the Expected Closing Date, the Expected Closing Dale shall be
deemed extended for 3 business days following the expiration of: (a) the
applicable contingency period(s), (b) the period within which the Seller may
elect to cure the Disapproved Item, or (c) If Seller elects not to cure, the
period within which Buyer may elect to proceed with this transaction, whichever
is later.





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 5 of 22

--------------------------------------------------------------------------------

 



 

9.4  The Parties acknowledge that extensive local, state and Federal legislation
establish broad liability upon owners and/or users of real property tor the
investigation and remediation of Hazardous Substances. The determination of the
existence of a Hazardous Substance Condition and the evaluation of the impact of
such a condition are highly technical and beyond the expertise of Brokers. The
Parties acknowledge that they have been advised by Brokers to consul! their own
technical and legal experts with respect to the possible presence of Hazardous
Substances on the Property or adjoining properties, and Buyer and Seller are not
relying upon any investigation by or statement of Brokers with respect thereto.
The Parties hereby assume all responsibility for the impact of such Hazardous
Substances upon their respective Interests herein.

10.  Documents Required at or Before Closing:

10.1  Five days prior to the Closing date Escrow Holder shall obtain an updated
Title Commitment concerning the Property from the Title Company and provide
copies thereof to each of the Parties.

10.2  Seller shall deliver to Escrow Holder in time for delivery to Buyer at the
Closing:

(a)  Grant or general warranty deed. duly executed and In recordable form,
conveying fee title to the Property to Buyer.

(c)  If applicable, the Existing Leases and Other Agreements together with duly
executed assignments thereof by Seller and Buyer. The assignment of Existing
Leases shall be on the most recent Assignment and Assumption or Lessor's
Interest in Lease from published by the AIR or its equivalent.

(e)  An affidavit executed by Seller to the effect that Seller is not a “foreign
person” within the meaning of Internal Revenue Code Section 1445 or successor
statutes. If Seller does not provide such affidavit in form reasonably
satisfactory to Buyer at least 3 business days prior to the Closing. Escrow
Holder shall at the Closing deduct from Seller’s proceeds and remit to the
Internal Revenue Service such sum as is required by applicable Federal law with
respect to purchases from foreign sellers.

(f)  If the Property is located in California, an affidavit executed by Seller
to the effect that Seller is not a “nonresident” within the meaning of
California Revenue and Tax Code Section 18662 or successor statutes. If Seller
does not provide such affidavit in form reasonably satisfactory to Buyer at
least 3 business days prior to the Closing, Escrow Holder shall at the Closing
deduct from Seller’s proceeds and remit to !he Franchise Tax Board such sum as
is required by such statute.

(g) If applicable, a bill of sale, duly executed, conveying title to any
included personal property to Buyer.

(h) If the Seller is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and 1he sale of the Property.

10.3 Buyer shall deliver to Seller through Escrow:

(a)  The cash portion or the Purchase Price and such additional sums as are
required of Buyer under this Agreement shall be deposited by Buyer with Escrow
Holder, by federal funds wire transfer, or any other method acceptable to Escrow
Holder in Immediately collectable funds, no later than 2:00 P.M. on the business
day prior to the Expected Closing Date provided, however, that Buyer shall not
be required to deposit such monies Into Escrow if at the time at set for the
deposit of such monies Seller is in default or has indicated that it will not
perform any of its obligations hereunder Instead, in such circumstances in order
to reserve its rights to proceed Buyer need only provide Escrow with evidence
establishing that the required monies were available.

(d)  Assumptions duly executed by Buyer of the obligations of Seller that accrue
after Closing under any Other Agreements.

(l)   If the Buyer is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the purchase of the Property.

10.4    At Closing, Escrow Holder shall cause to be issued to Buyer a standard
coverage (or ALTA extended, if elected pursuant to 9.1(g)) owner’s form policy
of title insurance effective as of the Closing, issued by the Title Company in
the full amount of the Purchase Price, insuring title to the Property vested in
Buyer, subject only to the exceptions approved by Buyer. In the event there is a
Purchase Money Deed of Trust in this transaction, the policy of title insurance
shall be a joint protection policy insuring both Buyer and Seller.

IMPORTANT: IN A PURCHASE OR EXCHANGE OF REAL PROPERTY, IT MAY BE ADVISABLE TO
OBTAIN TITLE INSURANCE IN CONNECTION WITH THE CLOSE OF ESCROW SINCE THERE MAY BE
PRIOR RECORDED LIENS AND ENCUMBRANCES WHICH AFFECT YOUR INTEREST IN THE PROPERTY
BEING ACQUIRED. A NEW POLICY OF TITLE INSURANCE SHOULD BE OBTAINED IN ORDER TO
ENSURE YOUR INTEREST IN THE PROPERTY THAT YOU ARE ACQUIRING.





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 6 of 22

--------------------------------------------------------------------------------

 



 

11.  Prorations and Adjustments.

11.1  Taxes. Applicable real property taxes and special assessment bonds shall
be prorated through Escrow as of the date of the Closing, based upon the latest
tax bill available. The Parties agree to prorate as of the Closing any taxes
assessed against the Property by supplemental bill levied by reason of events
occurring prior to the Closing. Payment of the prorated amount shall be made
promptly in cash upon receipt of a copy of any supplemental bill.

11.2  Insurance.  WARNING: Any insurance which Seller may have maintained will
terminate on the Closing. Buyer is advised to obtain appropriate insurance to
cover the Property.

11.3  Rentals, Interest and Expenses. Scheduled rentals, interest on Existing
Notes, utilities, and operating expenses shall be prorated as of the date of
Closing. The Parties agree to promptly adjust between themselves outside of
Escrow any rents received after the Closing.

11.4  Security Deposit. Security Deposits held by Seller shall be given to Buyer
as a credit to the cash required of Buyer at the Closing.

11.5  Post Closing Matters. Any item to be prorated that is not determined or
determinable at the Closing shall be promptly adjusted by the Parties by
appropriate cash payment outside of the Escrow when the amount due is
determined.

11.6  Variations in Existing Note Balances. In the event that Buyer is
purchasing the Property subject to an Existing Deed of Trust(s), and in the
event that a Beneficiary Statement as to the applicable Existing Note(s)
discloses that the unpaid principal balance of such Existing Note(s) at the
closing will be more or less than the amount set forth In paragraph 3.1(c)
hereof (“Existing Note Variation”), then the Purchase Money Note(s) shall be
reduced or increased by an amount equal to such Existing Note Variation. If
there is to be no Purchase Money Note, the cash required at the Closing per
paragraph 3.1(a) shall be reduced or increased by the amount of such Existing
Note Variation.

11.7  Variations in New Loan Balance. In the event Buyer is obtaining a New Loan
and the amount ultimately obtained exceeds the amount set forth in paragraph
5.1, then the amount of the Purchase Money Note, if any, shall be reduced by the
amount of such excess.

11.8  Owner’s Association Fees. Escrow Holder shall: (i) bring Seller’s account
with the association current and pay any delinquencies or transfer fees from
Seller’s proceeds, and (ii) pay any up front fees required by the association
from Buyer’s funds.

12.  Representations and Warranties of Seller and Disclaimers.  Paragraph 28.

12.1  Seller’s warranties and representations shall survive the Closing and
delivery of the deed for a period of 31 years, and any lawsuit or action based
upon them must be commenced within such time period. Seller’s warranties and
representations are true, material and relied upon by Buyer and Brokers in all
respects. Seller hereby makes the following warranties and representations to
Buyer and Brokers:

(a)  Authority of Seller. Seller is the owner or the Property and/or has the
full right, power and authority to sell, convey and transfer the Property to
Buyer as provided herein, and to perform Seller’s obligations hereunder.

(b)  Maintenance During Escrow and Equipment Condition At Closing. Except as
otherwise provided in paragraph 9.1(n) hereof, Seller shall maintain the
Property until the Closing in its present condition, ordinary wear and tear
excepted.

(c)  Hazardous Substances/Storage Tanks. Seller has no knowledge, except as
otherwise disclosed to Buyer in writing, of the existence or prior existence on
the Property of any Hazardous Substance, nor of the existence or prior existence
of any above below ground storage tank.

(d)  Compliance. Seller has no written notice from any governmental agency of
any aspect or condition of the Property which violates applicable laws, rules,
regulations, codes or covenants, conditions or restrictions, or of Improvements
or alterations made to the Property which violates applicable laws, rules,
regulations, codes or covenants, conditions or restriction or of improvements or
alterations made to the Property without a permit where one was required, or of
any unfulfilled order or directive of any applicable governmental agency
requiring any remediation, repair, maintenance or improvement be performed on
the Property.

(e)  Changes in Agreements. Prior to the Closing, Seller will not violate or
modify any Existing Lease or Other Agreement, or create any new leases or other
agreements affecting the Property, without Buyer’s written approval, which
approval will not be unreasonably withheld.

(f)  Possessory Rights. Seller has no knowledge that anyone will, at the
Closing, have any right to possession of the Property. except as disclosed by
this Agreement or otherwise in writing to Buyer.

(g) Mechanics’ Liens. There are no unsatisfied mechanics’ or materialmens’ lien
rights concerning the Property.





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 7 of 22

--------------------------------------------------------------------------------

 



(h) Actions, Suits or Proceedings. Seller has no knowledge or any actions, suits
or proceedings pending or threatened before any commission, board, bureau,
agency, arbitrator, court or tribunal that would affect the Property or the
right to occupy or utilize same.

(i)  Notice of Changes. Seller will promptly notify Buyer and Brokers in writing
of any Material Change (see paragraph 9.1(o)) affecting the Property that
becomes known to Seller prior to the Closing.

(j)  No Tenant Bankruptcy Proceedings. Seller has no notice or knowledge that
any tenant of the Property is the subject or a bankruptcy or insolvency
proceeding.

(k) No Seller Bankruptcy Proceedings. Seller is not the subject of a bankruptcy,
insolvency or probate proceeding.

(l)  Personal Property. Seller has no knowledge that anyone will, at the
Closing, have any right to possession of any personal property included in the
Purchase Price nor knowledge or any liens or encumbrances affecting such
personal property, except as disclosed by this Agreement or otherwise in writing
to Buyer.

12.2  Buyer hereby acknowledges that, except as otherwise stated in this
Agreement , Buyer is purchasing the Property in its existing condition and will,
by the time called for herein, make or have waived all inspections of the
Property Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property. The Parties acknowledge that, except as
otherwise stated in this Agreement, no representations, inducements, promises,
agreements, assurances, oral or written, concerning the Property, or any aspect
of the occupational safety and health laws, Hazardous Substance laws, or any
other act, ordinance or law, have been made by either Party or Brokers, or
relied upon by either Party hereto.

12.3  In the event that Buyer learns that a Seller representation or warranty
might be untrue prior to the Closing, and Buyer elects to purchase the Property
anyway then, and in that evont, Buyer waives any right that it may have to bring
an action or proceeding against Seller or Brokers regarding said representation
or warranty.

12.4  Any environmental reports, soils reports, surveys, and other similar
documents which were prepared by third party consultants and provided to Buyer
by Seller or Seller’s representatives, have been delivered as an accommodation
to Buyer and without any representation or warranty as to the sufficiency,
accuracy, completeness, and/or validity of said documents, all of which Buyer
relies on at Its own risk. Seller believes said documents to be accurate, but
Buyer is advised to retain appropriate consultants to review said documents and
investigate the Property.

13.  Possession.

Possession of the Property shall be given to Buyer at the Closing subject to
Seller rights. See paragraph 30.

14.  Buyer’s Entry.

At any time during the Escrow period, Buyer, and its agents and representatives,
shall have the right at reasonable times and subject to rights of tenants, to
enter upon the Property for the purpose of making inspections and tests
specified in this Agreement. No destructive testing shall be conducted, however,
without Seller’s prior approval which shall not be unreasonably withheld.
Following any such entry or work, unless otherwise directed in writing by
Seller, Buyer shall return the Property to the condition it was in prior to such
entry or work, including the recompaction or removal of any disrupted soil or
material as Seller may reasonably direct. All such inspections and tests and any
other work conducted or materials furnished with respect to the Property by or
for Buyer shall be paid for by Buyer as and when due and Buyer shall indemnify,
defend, protect and hold harmless Seller and the Property of and from any and
all claims, liabilities, losses, expenses (including reasonable attorneys’
fees), damages, including those for injury to person or property, arising out of
or relating to any such work or materials or the acts or omissions of Buyer, its
agents or employees in connection therewith. See Paragraph 27.





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 8 of 22

--------------------------------------------------------------------------------

 



15.  Further Documents and Assurances.

The Parties shall each, diligently and in good faith, undertake all actions and
procedures reasonably required to place the Escrow in condition for Closing as
and when required by this Agreement. The Parties agree to provide all further
information, and to execute and deliver all further documents, reasonably
required by Escrow Holder or the Title Company.

16.  Attorneys' Fees.

If any Party or Broker brings an action or proceeding (including arbitration)
involving the Property whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred.

17.  Prior Agreements/Amendments.

17.1  This Agreement supersedes any and all prior agreements between Seller and
Buyer regarding the Property.

17.2  Amendments to this Agreement are effective only if made in writing and
executed by Buyer and Seller.

19.  Notices.

19.1  Whenever any Party, Escrow Holder or Brokers herein shall desire to give
or serve any notice, demand, request, approval, disapproval or other
communication, each such communication shall be in writing and shall be
delivered personally, by messenger, or by mail, postage prepaid, to the address
set forth in this agreement or by facsimile transmission, electronic signature,
digital signature, or email.

19.2  Service of any such communication shall be deemed made on the date of
actual receipt if personally delivered, or transmitted by facsimile
transmission, electronic signature, digital signature, or email. Any such
communication sent by regular mall shell be deemed given 48 hours after the same
is mailed. Communications sent by United States Express Mail or overnight
courier that guarantee next day delivery shall be deemed delivered 24 hours
after delivery or the same to the Postal Service or courier. If such
communication is received on a Saturday, Sunday or legal holiday, it shall be
deemed received on the next business day.

19.3  Any Party or Broker hereto may from time to time, by notice in writing,
designate a different address to which, or a different person or additional
persons to whom, all communications are thereafter to be made.

20.  Duration of Offer.

20.1  If this offer is not accepted by Seller on or before 5:00 P.M. according
to the time standard applicable to the city of Carlsbad on the date of December
15, 2016, it shall be deemed automatically revoked.

20.2 The acceptance of this offer. or of any subsequent counteroffer hereto,
that creates an agreement between the Parties as described in paragraph 1.2 ,
shall be deemed made upon delivery to the other Party or either Broker herein of
a duly executed writing unconditionally accepting the last outstanding offer or
counteroffer.

21.  LIQUIDATED DAMAGES. (This Liquidated Damages paragraph is applicable only
if initialed by both Parties). 

THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX,
PRIOR TO SIGNING THIS AGREEMENT, THE ACTUAL DAMAGES WHICH WOULD BE SUFFERED BY
SELLER IF BUYER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.
THEREFORE, IF, AFTER THE SATISFACTION OR WAIVER OF ALL CONTINGENCIES PROVIDED
FOR THE BUYER'S BENEFIT, BUYER BREACHES THIS AGREEMENT, SELLER SHALL BE ENTITLED
TO LIQUIDATED DAMAGES IN THE AMOUNT OF   $100,000.00   UPON PAYMENT OF SAID SUM
TO SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER LIABILITY TO SELLER, AND ANY
ESCROW CANCELLATION FEES AND TITLE COMPANY CHARGES SHALL BE PAID BY SELLER.

 

 

 

 

 

   

 

 

 

 

 

 

 

Seller Initials

 

Buyer Initials





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 9 of 22

--------------------------------------------------------------------------------

 



 

22.  ARBITRATION OF DISPUTES. (See Paragraph 36).

23.  Miscellaneous.

23.1  Binding Effect.   This Agreement shall be binding on the Parties without
regard to whether or not paragraphs 21 and 22 are initialed by both of the
Parties, Paragraphs 21 and 22 are each incorporated into this Agreement only if
initialed by both Parties at the time that the Agreement is executed.

23.2  Applicable Law.   This Agreement shall be governed by, and paragraph 22.3
is amended to refer to, the laws of the state in which the Property is located.
Any litigation or arbitration between the Parties hereto concerning this
Agreement shall be initiated in the county in which the Property is located.

23.3  Time of Essence.   Time is of the essence of this Agreement.

23.4  Counterparts.   This Agreement may be executed by Buyer and Seller In
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Escrow Holder, after
verifying that the counterparts are identical except for the signatures, is
authorized end instructed to combine the signed signature pages on one of the
counterparts, which shall then constitute the Agreement.

23.5  Waiver of Jury Trial.   THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING
OUT OF THIS AGREEMENT.

23.6  Conflict.   Any conflict between the printed provisions of this Agreement
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions. Seller and Buyer must initial any and all
handwritten provisions.

23.7  1031 Exchange.   Both Seller and Buyer agree to cooperate with each other
in the event that either or both wish to participate in a 1031 exchange.  Any
party initiating an exchange shall bear all costs of such exchange.  The
cooperating Party shall not have any liability (special or otherwise) for
damages to the exchanging Party in the event that the sale is delayed and/or
that the sale otherwise fails to qualify as a 1031 exchange.

23.8  Days.   Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Agreement shall mean and refer to calendar days.

24.  Disclosures Regarding The Nature of a Real Estate Agency Relationship.

24.1  The Parties and Brokers agree that their relationship(s) shall be governed
by the principles set forth in the applicable sections of the California Civil
Code, as summarized in paragraph 24.2.

24.2  When entering into a discussion with a real estate agent regarding a real
estate transaction, a Buyer or Seller should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Buyer and Seller acknowledge being advised by the Brokers in
this transaction, as follows:

(a) Seller’s Agent. A Seller’s agent under a listing agreement with the Seller
acts as the agent for the Seller only. A Seller’s agent or subagent has the
following affirmative obligations: (1) To the Seller: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Seller. (2) To the
Buyer and the Seller: a. Diligent exercise of reasonable skills and care in
performance of the agent’s duties. b. A duty of honest and fair dealing and good
faith. c. A duly to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

(b) Buyer’s Agent. A selling agent can, with a Buyer’s consent, agree to act as
agent for the Buyer only. In these situations, the agent is not the Seller’s
agent, even if by agreement the agent may receive compensation for services
rendered, either in full or in part from the Seller. An agent acting only for a
Buyer has the following affirmative obligations. (1) To the Buyer: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the Buyer.
(2) To the Buyer and the Seller. a. Diligent exercise of reasonable skills and
care in performance of the agent’s duties. b. A duty or honest and fair dealing
and good faith. c. A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 10 of 22

--------------------------------------------------------------------------------

 



 

(c) Agent Representing Both Seller and Buyer. A real estate agent, either acting
directly or through one or more associate licenses, can legally be the agent of
both the Seller and the Buyer in a transaction, but only with the knowledge and
consent of both the Seller and the Buyer. (1) In a dual agency situation, the
agent has the following affirmative obligations to both the Seller and the
Buyer: a. A fiduciary duty of utmost care, integrity, honesty and loyalty in the
dealings with either Seller or the Buyer. b. Other duties to the Seller and the
Buyer as stated above in their respective sections (a) or (b) of this paragraph
24.2. (2) In representing both Seller and Buyer, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Seller will accept a price less than the listing price or that the Buyer will
pay a price greater than the price offered. (3) The above duties of the agent in
a real estate transaction do not relieve a Seller or Buyer from the
responsibility to protect their own interests. Buyer and Seller should carefully
read all agreements to assure that they adequately express their understanding
of the transaction. A real estate agent is a person qualified to advise about
real estate. If legal or tax advice is desired, consult a competent
professional.

(d) Further Disclosures. Throughout this transaction Buyer and Seller may
receive more than one disclosure, depending upon the number of agents assisting
in the transaction. Buyer and Seller should each read its contents each time it
is presented, considering the relationship between them and the real estate
agent in this transaction and that disclosure. Buyer and Seller each acknowledge
receipt of a disclosure of the possibility of multiple representation by the
Broker representing that principal. This disclosure may be part of a listing
agreement, buyer representation agreement or separate document. Buyer
understands that Broker representing Buyer may also represent other potential
buyers, who may consider, make offers on or ultimately acquire the Property.
Seller understands that Broker representing Seller may also represent other
sellers with competing properties that may be of interest to this Buyer. Brokers
have no responsibility with respect to any default or breach hereof by either
Party. The Parties agree that no lawsuit or other legal proceeding involving any
breach of duty, error or omission relating to this transaction may be brought
against Broker more than one year after the Date of Agreement and that the
liability (including court costs and attorneys’ fees), of any Broker with
respect to any breach of duty, error or omission relating to this Agreement
shall not exceed the fee received by such Broker pursuant to this Agreement;
provided, however, that the foregoing limitation on each Broker’s liability
shall not be applicable to any gross negligence or willful misconduct of such
Broker.

24.3  Confidential Information: Buyer and Seller agree to identify to Brokers as
“Confidential” any communication or information given Brokers that is considered
by such Party to be confidential.

25.  Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and vice versa. This Agreement shall not be construed as if
prepared by one of the Parties, but rather according to its fair meaning as a
whole, as if both Parties had prepared it.

26  Additional Provisions: Additional provisions of this offer, if any, are as
follows or are attached hereto by an addendum or addenda consisting of
paragraphs   27   through   39   . (If there are no additional provisions write
“NONE”.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 11 of 22

--------------------------------------------------------------------------------

 



ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS AGREEMENT OR THE TRANSACTION TO WHICH IT
RELATES.THE PARTIES ARE URGED TO:

 

1.        SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
AGREEMENT.

2.        RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION
OF THE PROPERTY. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE
INTEGRITY AND CONDITION OF ANY STRUCTURES AND OPERATING SYSTEMS, AND THE
SUITABILITY OF THE PROPERTY FOR BUYER’S INTENDED USE.

 

WARNING: IF THE PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THIS AGREEMENT MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED.

 

NOTE:

1.        THIS FORM IS NOT FOR USE IN CONNECTION WITH THE SALE OF RESIDENTIAL
PROPERTY.

2.        IF EITHER PARTY IS A CORPORATION, IT IS RECOMMENDED THAT THIS
AGREEMENT BE SIGNED BY TWO CORPORATE OFFICERS.

 

The undersigned Buyer offers and agrees to buy the Property on the terms and
conditions stated and acknowledges receipt of a copy hereof.

 

 

 

 

 

BROKER:

    

BUYER:

 

 

 

CBRE, Inc.

 

Pac West Group Inc. and/or Assignee

 

 

 

 

 

 

 

 

 

Attn:

Robert Gunness, Lic. 00943209

 

By:

 

Title:

First Vice President

 

Date:

    12-21-16

Address:

5780 Fleet Street, Suite 100

 

Name Printed:

James Lytle

Carlsbd, CA 92008

 

Title:

 PRESIDENT

Telephone:

(760) 438-8524

 

Telephone:

(     )

Facsimile:

(760) 438-8592

 

Facsimile:

(     )

Email:

rob.gunness@cbre.com

 

Email:

JLytle@Rancongroup.com

Federal ID No.

 

 

 

 

 

By:

 

Broker/Agent BRE License #:

 

 

Date:

 

 

 

Name Printed:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

Telephone:

(     )

 

 

Facsimile:

(     )

 

 

Email:

 

 

 

Federal ID No.

 

 

27.  Acceptance.

27.1  Seller accepts the foregoing offer to purchase the Property and hereby
agrees to sell the Property to Buyer on the terms and conditions therein
specified.

27.2  Seller acknowledges that Brokers have been retained to locate a Buyer and
are the procuring cause of the purchase and sale of the Property set forth in
this Agreement. In consideration or real estate brokerage service rendered by
Brokers, Seller agrees to pay Brokers a real estate Brokerage Fee in a sum equal
to   5%   of the Purchase Price to be divided between the Brokers as follows:
Seller’s Broker 2.5% and Buyer’s Broker   2.5%  .

27.3  Seller acknowledges receipt of a copy hereof and authorizes Brokers to
deliver a signed copy to Buyer.



 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 12 of 22

--------------------------------------------------------------------------------

 



 

NOTE: A PROPERTY INFORMATION SHEET IS REQUIRED TO BE DELIVERED TO BUYER BY
SELLER UNDER THIS AGREEMENT.

 

 

 

 

 

 

BROKER:

    

SELLER:

 

 

 

CBRE, Inc.

 

Calavo Growers, Inc.

 

 

 

 

 

 

 

 

 

Attn:

Kevin Kelly

 

By:

 

Title:

Senior Vice President

 

Date:

    12-20-2016

Address:

2100 Mc Kinney, Suite 700, Dallas, TX

 

Name Printed:

Lecoil E Cole

75201

 

Title:

CEO

Telephone:

(214) 979-6359

 

Telephone:

(     )

Facsimile:

(818) 212-2710

 

Facsimile:

(     )

Email:

kevin.kelly@cbre.com

 

Email:

 

Federal ID No.:

 

 

 

 

 

By:

 

 

 

Date:

 

Broker/Agent BRE License #:

 

 

Name Printed:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

Telephone:

(     )

 

 

Facsimile:

(     )

 

 

Email:

 

 

 

Federal ID No.:

 

 

NOTICE:  These forms are often modified to meet changing requirements of law and
industry needs.

Always write or call to make sure you are utilizing the most current form:

AIR Commercial Real Estate Association, 500 N Brand Blvd, Suite 900, Glendale,
CA 91203.

Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.

 

© Copyright 2003 By AIR Commercial Real Estate Association.

All rights reserved.

 

No part of these works may be reproduced in any form without permission in
writing.

 

 



 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 13 of 22

--------------------------------------------------------------------------------

 



ADDENDUM

to

 

Standard Offer, Agreement and Escrow Instructions

For Purchase of Real Estate Dated December 14, 2016

Regarding

 

28410 Vincent Moraga Drive

Temecula, California

 

27.  Buyer's Entry:

 

Buyer’s right of entry as provided in paragraph 14 of the Agreement is modified
as follows: Buyer shall provide Seller with evidence of insurance coverage
reasonably satisfactory to Seller and provide an endorsement demonstrating that
seller has been added as an additional insured to such coverage. Notwithstanding
any other provision of this Agreement, Buyer may not perform any sampling or
invasive testing of environmental media without Seller’s prior written consent.
If the inspection, including a Phase I Environmental Inspection, recommends a
further inspection requiring borings or other invasive testing, Buyer shall
prepare and deliver to Seller during the Contingency Period a written proposal
for such testing setting forth the proposed scope of the invasive testing (the
“Invasive Testing Proposal”), which Seller may approve or disapprove in its sole
and absolute discretion. The scope of any environmental inspection to be
conducted by Buyer’s environmental consultant in excess of a Phase I
environmental assessment shall be in accordance with the terms of the agreed
upon Invasive Testing Proposal. Nothing herein shall authorize any subsurface
testing or drilling on the Property by Buyer or its environmental consultant
unless specifically provided for in the agreed upon Invasive Testing Proposal.
If Seller disapproves Buyer’s request for invasive testing (Phase II
Investigation), and Buyer elects to terminate this Agreement during the
Contingency Period, Buyer shall be entitled, as its sole remedy, to terminate
this Agreement and receive from Escrow the return of its Deposit less the
independent consideration of $100, and shall return all tests, surveys, studies,
maps, plans, and permits related to the Property which Buyer has previously
received from Seller as well as all studies, reports and feasibility data
collected by Buyer with regard to the Property.

 

28.  Seller's Representations, Limitation:

 

For the purpose of this Agreement, all representations made by Seller are based
on the actual, personal awareness of Mike Browne who is the person currently
with Seller who is the most knowledgeable about the Property without any duty of
inquiry or investigation by him. However, Mike Browne shall have no personal
liability to Buyer in connection with such representations or any alleged
failure to disclose.





 

 

 

 

 

 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 14 of 22

--------------------------------------------------------------------------------

 



29.  Assignment:

 

This Agreement shall be personal to Buyer. However, Buyer may, at any time prior
to five (5) days before the Expected Closing Date, assign its rights and
obligations under this Agreement to any person or entity that controls, is
controlled by, under common control of Buyer (“Affiliated Assignee”) by giving
Seller (i) notice of that assignment and (ii) a written assignment agreement and
a copy of supporting documents regarding the ownership or management of the
Affiliated Assignee. Seller acknowledges and agrees that Buyer intends to create
a newly formed California limited liability company that will take title to the
Property, in which the Buyer will (i) have a controlling ownership interest, or
(ii) be the general partner or managing member, and it will be deemed an
approved Affiliated Assignee. Upon such assignment, the Affiliated Assignee
shall be credited with Buyer’s Deposit. Buyer shall not otherwise assign, agree
to assign, offer to assign or solicit offers to purchase Buyer’s interest in or
right to purchase the Property without first obtaining the written approval of
Seller, which approval shall be in Seller’s sole and absolute discretion.

 

Any assignment, agreement, offer or solicitation by Buyer (except as to
potential investors in the Affiliated Assignee) to any other person or entity,
without Seller’s written approval, shall constitute a default under this
Agreement and shall terminate and void this Agreement and any escrow pursuant
thereto. No written consent by Seller under this provision shall be deemed a
waiver by Seller of any of the provisions of this paragraph, except to the
extent expressly provided in the consent. Any assignment shall not relieve Buyer
of Buyer’s obligation herein unless Seller expressly releases Buyer in writing
therefrom.

 

30.  Continued Right of Possession:

 

(a)From the Close of Escrow through August 31, 2017, Buyer grants to Seller full
and unfettered occupancy rights to occupy and use the southwest pre-cooler area
(about 4,500 sf), the shipping office, and associated loading and truck court
for rent of $100 per month or any portion thereof. Seller shall be responsible
for all utility expenses during this period and shall continue to maintain GCL
and Property Damage Liability insurance coverage, naming Buyer as an additional
named insured. Seller shall also have unfettered access privileges for up to 90
days after the Close of Escrow, to remove its personal property, equipment,
trade fixtures and the items listed on Exhibit “A” hereto from the Property.

 

(b)For the period of ninety (90) days following the Close of Escrow, Seller
shall be allowed to store its equipment and other personal property in the
warehouse for rent in the amount of $1.00 per month. Following such removal and
the end of its occupancy rights, the Property shall be delivered to Buyer free
of personal property, including but not limited to, equipment and racking and in
broom clean condition. In addition, any racking bolts shall be removed or cut
flush with the floor.





 

 

 

 

 

 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 15 of 22

--------------------------------------------------------------------------------

 



31.  Deed Restriction:

 

Buyer acknowledges that the grant deed transferring title to the Property to
Buyer shall contain a deed restriction forbidding its use or ownership by
another avocado packer, distributor or producer for a period of 10 years
following the Close of Escrow and that a violation of such restriction can
remedied by an injunction and/or monetary damages as well as the recovery of
Seller’s costs for enforcement including reasonable attorneys’ fees.

 

32.  Real Property 1031 Reverse Exchange:

 

Buyer acknowledges that the Seller will use the proceeds from this transaction
to complete an existing 1031 Real Property Reverse Exchange and that time is of
the essence in completing this transaction. Both Buyer and Seller will cooperate
with each other at no material expense to Buyer.

 

33.  Severability:

 

In case one or more of the provisions of this Agreement shall be determined to
be invalid, illegal or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions shall not be affected and shall be
enforceable to the extent consistent with the intent of the Parties.

 

34.  Waiver:

 

No waiver of any of the provisions of this Agreement shall be deemed to
constitute a waiver of any other provision of this Agreement, whether or not
similar, nor shall any waiver be a continuing waiver. No waiver of any of the
provisions of this Agreement shall be binding unless executed in writing by the
party making the waiver.

 

35.  Entire Agreement:

 

This Agreement supersedes any prior or contemporaneous letters of intent,
agreements, negotiations, and communications, oral or written, and contains the
entire agreement between Buyer and Sellers as to the subject matter hereof. No
subsequent agreement, representation, or promise made by either party hereto, or
by or to an employee, officer, agent, or representative of either party hereto
shall be of any effect unless it is in writing and executed by the party to be
bound thereby.





 

 

 

 

 

 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 16 of 22

--------------------------------------------------------------------------------

 



36.  Arbitration of Disputes:

(a)IF ANY CLAIM OR DISPUTE ARISES UNDER THIS AGREEMENT, THEN SUCH DISPUTE SHALL
BE RESOLVED BY ARBITRATION TO BE CONDUCTED IN THE COUNTY OF RIVERSIDE
ADMINISTERED BY JAMS BEFORE A SINGLE ARBITRATOR PURSUANT TO ITS COMPREHENSIVE
ARBITRATION RULES AND PROCEDURES OR ITS STREAMLINED ARBITRATION RULES AND
PROCEDURES, AS APPLICABLE, EXCEPT THAT SUCH RULES ARE MODIFIED AS SET FORTH
HEREIN. THE ARBITRATION SHALL BE CONDUCTED AND THE ISSUES DETERMINED IN
COMPLIANCE WITH ALL JUDICIAL RULES AND ALL STATUTORY AND DECISIONAL LAW OF THE
STATE OF CALIFORNIA. THE PREVAILING PARTY IN THE ARBITRATION SHALL BE ENTITLED
TO RECEIVE AS PART OF THE JUDGMENT IN ITS FAVOR AN AWARD OF ALL ACTUAL ATTORNEYS
FEES AND COSTS INCURRED WITH RESPECT TO THE ARBITRATION, PLUS INTEREST AT THE
HIGHEST RATE PERMITTED BY LAW AS NOT BEING USURIOUS FROM AND AS OF THE DATE OF
THE ALLEGED BREACH. THE JUDGMENT ENTERED UPON THE DECISION OF THE ARBITRATOR
SHALL BE SUBJECT TO ALL POST-TRIAL PROCEDURES AND TO APPEAL IN THE SAME MANNER
AS AN APPEAL FROM ANY ORDER OF JUDGMENT IN A CIVIL ACTION.

 

(b)PRIOR TO THE APPOINTMENT OF THE ARBITRATOR, AND WITHIN 10 DAYS FROM THE DATE
OF COMMENCEMENT OF THE ARBITRATION, THE PARTIES SHALL SUBMIT THE DISPUTE TO JAMS
FOR MEDIATION. THE PARTIES WILL COOPERATE WITH JAMS AND WITH ONE ANOTHER IN
SELECTING A MEDIATOR FROM JAMS PANEL OF NEUTRALS, AND IN PROMPTLY SCHEDULING THE
MEDIATION PROCEEDINGS. THE PARTIES COVENANT THAT THEY WILL PARTICIPATE IN THE
MEDIATION IN GOOD FAITH, AND THAT THEY WILL SHARE EQUALLY IN ITS COSTS. ALL
OFFERS, PROMISES, CONDUCT AND STATEMENTS, WHETHER ORAL OR WRITTEN, MADE IN THE
COURSE OF THE MEDIATION BY ANY OF THE PARTIES, THEIR AGENTS, EMPLOYEES, EXPERTS
AND ATTORNEYS, AND BY THE MEDIATOR OR ANY JAMS EMPLOYEES, ARE CONFIDENTIAL,
PRIVILEGED AND INADMISSIBLE FOR ANY PURPOSE, INCLUDING IMPEACHMENT, IN ANY
ARBITRATION OR OTHER PROCEEDING INVOLVING THE PARTIES, PROVIDED THAT EVIDENCE
THAT IS OTHERWISE ADMISSIBLE OR DISCOVERABLE SHALL NOT BE RENDERED INADMISSIBLE
OR NON-DISCOVERABLE AS A RESULT OF ITS USE IN THE MEDIATION, IF THE DISPUTE IS
NOT RESOLVED WITHIN 30 DAYS FROM THE DATE OF THE SUBMISSION OF THE DISPUTE TO
MEDIATION (OR SUCH LATER DATE AS THE PARTIES MAY MUTUALLY AGREE IN WRITING), THE
ADMINISTRATION OF THE ARBITRATION SHALL PROCEED FORTHWITH. THE MEDIATION
MAY CONTINUE, IF THE PARTIES SO AGREE, AFTER THE APPOINTMENT OF THE ARBITRATOR.
THE MEDIATOR SHALL BE DISQUALIFIED FROM SERVING AS ARBITRATOR IN THE CASE. THE
PENDENCY OF A MEDIATION SHALL NOT PRECLUDE A PARTY FROM





 

 

 

 

 

 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 17 of 22

--------------------------------------------------------------------------------

 



SEEKING PROVISIONAL REMEDIES IN AID OF THE ARBITRATION FROM A COURT OF
APPROPRIATE JURISDICTION, AND THE PARTIES AGREE NOT TO DEFEND AGAINST ANY
APPLICATION FOR PROVISIONAL RELIEF ON THE GROUND THAT A MEDIATION IS PENDING.

 

(c)THIS ARBITRATION AGREEMENT MAY BE SPECIFICALLY ENFORCED BY THE FILING OF A
COMPLAINT OR PETITION OR MOTION SEEKING SPECIFIC ENFORCEMENT OR BY MOTION
DIRECTED TO THE ORANGE COUNTY SUPERIOR COURT.

 

(d)NOTICE: BY INITIALING IN THE SPACE BELOW, YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES”
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY
INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION, ABOVE. IF YOU REFUSE TO
SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO
ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR
AGREEMENT TO THIS PROVISION IS VOLUNTARY.

 

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION, ABOVE,
TO NEUTRAL ARBITRATION.

 

 

BUYER:                   SELLER:                    

 

37.  Jurisdiction and Venue:

 

Subject to paragraph 36, the parties hereby agree that any action, dispute,
proceeding arbitration or claim arising out of or under this Agreement shall be
brought in Riverside, and hereby submit to and consent to the jurisdiction of
the federal and state courts located within that County. The parties shall not
raise in connection therewith, and hereby waive any defenses based upon the
venue, the inconvenience of the forum, the lack of personal jurisdiction or the
like in any such action or suit brought in Riverside. Nothing herein shall
restrict the parties from resorting to the courts of any jurisdiction in order
to collect, enforce or execute any judgment obtained in the federal or state
courts in Riverside.





 

 

 

 

 

 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 18 of 22

--------------------------------------------------------------------------------

 



38.  Backup Offers:

 

Notwithstanding anything to the contrary contained elsewhere herein to the
contrary, Buyer acknowledges that because Seller is attempting to accomplish a
time sensitive reverse 1031 real property exchange, time is of the essence with
respect to this proposed transaction, and Seller needs to reserve the right to
obtain “back up” offers on the Property during the Contingency Period and before
Buyer waives all contingencies and its Deposit becomes non-refundable. Seller
agrees to notify all other potential buyers of Buyer’s rights in and to the
Property and to condition any such buyer proposals or offers on the fact that
they are subordinate to Buyer’s rights in and to the Property. Seller agrees
that once Buyer has waived all Buyer’s Contingencies in this Agreement, it will
cease marketing the Property and will not accept or discuss any other proposal
with any third party.

 

39.  Confidentiality:

 

Notwithstanding anything to the contrary contained elsewhere herein, Buyer
hereby acknowledges that all information furnished by Seller to Buyer or
obtained by Buyer in the course of Buyer’s investigation of the Property, or in
any way arising from or relating to any and all studies or entries upon the
Property by Buyer, its agents or representatives, shall be treated as
confidential information, and further, that if any such confidential information
is disclosed to third parties (except Buyer’s potential investors in the
Affiliated Assignee who agree to be bound by this confidentiality provision),
Seller may suffer damages and irreparable harm. The Buyer further agrees to
furnish Seller with copies of all Due Diligence Reports or other studies (except
Buyer’s internal confidential analysis) made in connection with Purchaser’s
inspection, study or investigation of the Property within a reasonable time (not
to exceed ten (10) days) of receipt of same by Buyer and, in the event this
Agreement is terminated, to return to Seller all information, studies, and Due
Diligence Reports Buyer or Buyer’s agents have obtained or commissioned with
respect to the Property or the condition of the Property together with a!!
documents Seller provided to Buyer. In connection therewith, Buyer hereby agrees
that Buyer will not make any press release (except in the form mutually agreed
upon by Seller and Buyer) or other public disclosure concerning this
transaction. This provision shall survive the early termination of this
Agreement; provided, however, that if Buyer purchases the Property, the terms of
this paragraph will cease to apply except for Buyer’s agreement to not make a
press release or other public disclosure concerning the confidential aspects of
this transaction.

 

Buyer acknowledges, however, that Seller, as a public reporting company, may be
required by legal, regulatory or internal reporting requirements and Seller must
reserve the right herein to make public disclosure (such as press releases and
SEC filings) regarding the transaction contemplated by this Agreement





 

 

 

 

 

 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 19 of 22

--------------------------------------------------------------------------------

 



including the name of the Buyer and the purchase price paid for the Property
without the prior consent of Buyer.

 

 

SELLER 

BUYER

 

Calavo Growers, Inc.,

    

Pac West Group, Inc.

 

 

 

By:

 

 

By:

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 



 

 

 

 

 

 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 20 of 22

--------------------------------------------------------------------------------

 



EXHIBIT “A”

 

To

 

STANDARD OFFER, AGREEMENT

AND ESCROW INSTRUCTIONS FOR

PURCHASE OF REAL ESTATE

 

 

LIST OF PROPERTY THAT SELLER WILL KEEP AND REMOVE FROM THE PROPERTY:

 

 

To be completed by Seller and Buyer and deposited with Escrow Holder by January
6, 2017.





 

 

 

 

 

 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 21 of 22

--------------------------------------------------------------------------------

 



EXHIBIT “B”

 

To

 

STANDARD OFFER, AGREEMENT

AND ESCROW INSTRUCTIONS FOR

PURCHASE OF REAL ESTATE

 

 

 

LIST OF DOCUMENTS THAT SELLER WILL ORGANIZE AND MAKE AVAILABLE TO BUYER AT THE
PROPERTY:

 

1. Current preliminary title report and copies of all documents reflected
thereon and any ALTA Survey of the Property

2. Any existing leases and current rent roll

3. Current property tax bill.

4. All plans, maps and surveys

5. All soils, seismic, Phase I Environmental, engineering and other reports
relating to the Property

6. Intentionally deleted

7. Any agreements with adjoining landowners

8. Any Building Plans

9. Existing Insurance Policies

10. Refrigeration System, Chiller, Boiler condition and maintenance reports for
the last two years.

11. All service contracts relating to the Property

 

 

 

 

 

 

 

 

 

 

 

 

INITIALS

 

 

 

INITIALS

Page 22 of 22

--------------------------------------------------------------------------------